F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 11 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WILLIAM RAY CAWLEY,

                Petitioner-Appellant,

    v.                                                   No. 96-2016
                                                    (D.C. No. CIV 93-1263)
    DONALD A. DORSEY, Warden;                              (D.N.M.)
    NEW MEXICO ATTORNEY
    GENERAL,

                Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL and HENRY, Circuit Judges, and DOWNES, ** District Judge.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       Honorable William F. Downes, District Judge, United States District Court
for the District of Wyoming, sitting by designation.
      Petitioner William Ray Cawley, a New Mexico state prisoner, appeals from

the district court’s denial of his habeas petition under 28 U.S.C. § 2254. 1 We

have jurisdiction under 28 U.S.C. § 2253, and affirm for substantially the same

reasons as those set forth in the magistrate judge’s December 1, 1995 order, and

adopted by the district court.

      Petitioner contends: (1) the New Mexico extradition statutes, N.M. Stat.

Ann. §§ 31-4-24 and 31-4-25, require the filing of a criminal complaint before the

criminal statute of limitations may be tolled; (2) he was denied due process and

equal protection of the law by his conviction on the count I charge, where the

criminal statute of limitations had run on the alleged act before a complaint was

filed by the State of New Mexico; (3) the application of his uncounseled prior

convictions in the State of Texas to enhance his sentence on the conviction in




1
       On April 24, 1996, the President signed into law the Antiterrorism and
Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214, which includes
significant habeas corpus amendments. No effective date is specified for these
habeas corpus amendments except for the special death penalty litigation
procedures, which do not apply to this case. Petitioner filed his § 2254 petition in
the federal district court on October 28, 1993. The district court adopted the
magistrate judge’s proposed findings and recommended disposition and denied
the petition on December 21, 1995. Petitioner filed his notice of appeal on
January 18, 1996, and the district court entered an order granting petitioner a
certificate of probable cause on January 25, 1996. All of these events occurred
well before the enactment of the new law. Under these circumstances, we
conclude that the new law does not apply to this case. See Edens v. Hannigan, 87
F.3d 1109, 1112 n.1 (10th Cir. 1996).

                                         -2-
New Mexico denied him due process and equal protection of the law; and (4) he

was denied effective assistance of trial and appellate counsel.

      The act charged in count I of the criminal information was committed in

May 1968. Petitioner was charged by criminal information on November 1, 1988.

The jury found that the then-applicable ten-year statute of limitations was tolled

pursuant to N.M. Stat. Ann. § 40A-1-9(A) (now codified as N.M. Stat. Ann. § 30-

1-9(A)), which provides that the limitations period may be tolled if a criminal

defendant "shall conceal himself, or shall flee or go out of the state." The jury

deemed the limitations period tolled from May 1968 through February 1979

because petitioner left the State of New Mexico and resided elsewhere during that

time. Petitioner argues for the first time on appeal that the New Mexico

extradition statutes require the filing of a criminal complaint before the criminal

statute of limitations may be tolled. We ordinarily do not consider arguments not

presented to the district court. See Walker v. Mather (In re Walker), 959 F.2d

894, 896 (10th Cir. 1992). This argument is therefore deemed waived.

      Petitioner’s argument that he was denied due process or equal protection by

his conviction on the count I charge because the statute of limitations had run

before a criminal complaint was filed is unpersuasive. Here, as in the district

court, petitioner relies on civil cases which the magistrate judge appropriately

rejected as inapplicable to criminal cases. In addition, the magistrate judge


                                         -3-
correctly held that the New Mexico long-arm statute, by its own terms, does not

apply to the criminal charge in count I of the information, see N.M. Stat. Ann.

§ 38-1-16(C), and so did not suspend the tolling provisions of N.M. Stat. Ann.

§ 40A-1-9(A) (now N.M. Stat. Ann. § 30-1-9(A)). Further, count I of the

information sufficiently informed petitioner of the offense charged.

      As the magistrate judge pointed out, the state district court’s implicit

finding that petitioner was represented by counsel in connection with his prior

felony convictions in Texas is entitled to a presumption of correctness under

28 U.S.C. § 2254(d), unless one of the seven factors listed in the statute is

present, or we decide that the state court findings are not fairly supported by the

record. See Case v. Mondragon, 887 F.2d 1388, 1392 (10th Cir. 1989).

Petitioner does not dispute that the record includes forms that he signed which

state that he was counseled during those proceedings. See Appellant’s App. at 17,

19, 21. Rather, he argues that he signed these forms merely because he was

instructed to, and not because he truly had been represented by counsel. See

Appellant’s Opening Br. at 13. For the first time in his reply brief, petitioner

asserts he gave information to the state and federal district courts tending to show

he was not counseled during proceedings on his prior convictions. He does not

indicate what this information is, however, or where it can be found in the state

court record or his appendix on appeal. We therefore agree with the magistrate


                                          -4-
judge that because petitioner has not pointed to any facts tending to show that he

was not represented by counsel on his prior convictions, the state court’s implicit

finding that he was counseled must stand. Petitioner is not entitled to a hearing

on this issue.

      Petitioner’s ineffective assistance claim is also without merit. Under

Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984), petitioner must

show that his attorney’s representation fell below an objective standard of

reasonableness and there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceedings would have been different.

Because we reject petitioner’s claims of error, petitioner cannot show that his trial

and appellate attorneys’ performance fell below an objective standard of

reasonableness by not presenting these claims or by not presenting them

differently.

      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge



                                         -5-